Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 16 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-29, 34, and 35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 23, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, filed March 21, 2022, with respect to the prior art rejection over Stuecker have been fully considered and are persuasive.  The rejection of claims 16-26 and 30-33 has been withdrawn.  

Applicant’s attention is directed to Meyer et al (US 2019/0344538).  In a peculiar instance, it seems as those substantially identical claims to the instant claims were of record in the Meyer application at the time the PGPub was published.  Now, the publication date of Meyer fails to qualify as prior art against the claimed invention.  The foreign priority date of Meyer just precedes that of the instant application; however, the Meyer claims of issue do not appear to be supported in the German priority document.  The overlapping claims were originally filed (or at least present) with the USPTO on May 16, 2019, but this date does not qualify as prior art against the instantly claimed invention.  
Ultimately, the Office has determined that the conflicting claims do not have the benefit of the earlier foreign filing date, and thus should not be considered as prior art against the claimed invention.  However, Applicant should be aware that there are published claims, substantially identical in scope to the instantly claimed invention, which on the surface appear to predate the instant invention.  Again, and as already explained, the claims of Meyer are NOT considered to qualify as prior art.  

Allowable Subject Matter
Claims 16-35 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732